DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 08/19/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1- 20 were previously pending. Claims 1-3, 6-8, 11-13, 16-18 are amended. Claims 5, 10, 15, and 20 are canceled. Claims 1-4, 6-9, 11-14, and 16-19 are pending.


Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 11/18/2019 and 12/21/2020, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Optional Claim Language
Language that suggests or makes optional, but does not require a particular structure or steps to be performed does not necessarily limit the claim scope.  For examination purposes, all such optional language clauses, including “adapted to/for”, 
Claims 1, 6, 11, and 16, recite “wherein in case that one-byte padding or two-byte padding is required, the at least one MAC subheader includes one or two MAC subheader corresponding to padding.”  Examiner notes that such a statement is conditional, and as such may not be required in order to perform the invention.  For example, in the instant application, one-byte padding or two-byte padding may not be required, and the invention would still be able to be performed.  As such, the limitations with respect to one-byte padding and two-byte padding does not limit the scope of invention.  Examiner suggests positively reciting the requirement of one-byte padding or two-byte padding.



Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. 
The arguments on Page 10 of Applicant’s remarks with respect to Kwon are not moot, since the updated office action does not rely on the teachings of Kwon.
Applicant argues on pages 8-9 of applicants remarks:
Applicants submit that Zhao, Lee and Kwon fail to disclose or render obvious the presently claimed combination of features recited in independent claims 1, 6, 11 and 16.

The cited references fail to disclose "Wherein in case that one-byte padding or two-byte padding is required, the at least one MAC subheader includes one or two MAC subheader corresponding to padding, and wherein the one or two MAC subheader corresponding 

Zhao fails to even disclose "MAC subheader corresponding to padding", so it also fails to disclose Feature 1.

As shown below, Figure 13A of Lee illustrates a padding sub-header including an LCID. Therefore, Lee discloses that the padding sub-header is positioned on the end of MAC headers, but it fails to disclose that the padding sub-header 1s positioned on "after the subheader for D2D communication and before any other MAC subheader".

Accordingly, Applicants submit that Lee fails to disclose Feature 1.

Examiner respectfully disagrees.  Examiner notes that Figure 13A of Lee illustrates a general structure of a MAC PDU and as such, illustrates a MAC header with MAC subheaders in which the padding sub-header is positioned at the end of the MAC header.  However, as indicated in the updated office action below, [0135]-[0136] of Lee, disclose: “Padding occurs at the end of the MAC PDU, except when single-byte or two-byte padding is required. Padding may have any value and the UE shall ignore it. When padding is performed at the end of the MAC PDU, zero or more padding bytes are allowed. When single-byte or two-byte padding is required, one or two MAC PDU subheaders corresponding to padding are placed after the SL-SCH subheader and before any other MAC PDU subheader”, which is analogous to "after the subheader for D2D communication and before any other MAC subheader".  Furthermore, [0132], discloses A MAC PDU subheader corresponding to padding consists of the four header fields R/R/E/LCID.  As such, the combination of Zhao in view of Lee continues to teach on the amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-9, 11-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0006649 A1 (from IDS filed on 11/18/2019, foreign priority date Jan. 2, 2014) to Zhao et al. (hereinafter “Zhao”) in view of US 2016/0128093 A1 (provisional application no. 62/073,031, filed on Oct. 31, 2014) to Lee et al. (hereinafter “Lee”)


 A method for device to device (D2D) communication by an electronic device, the method comprising: ([0062], discloses an apparatus for transmitting data in device to device communication)
identifying a medium access control (MAC) protocol data unit (PDU) including at least one MAC service data unit (SDU) and a MAC header, and transmitting the MAC PDU over a channel for D2D communication,  ([0064]-[0066], discloses determining D2D communication destinations corresponding to a transmitting UE, allocating corresponding resources for reach D2D communication destination, generating for the resources corresponding to each D2D communication destination a media Access Control Protocol Data Unit (MAC PDU) corresponding to the D2D communication destination, and to transmit the MAC PDU over the resources corresponding to the D2D communication destination. Figure 11 and [0163], illustrates a MAC PDU comprising a MAC header and MAC SDUs 1-N (i.e. at least one MAC SDU))
wherein the MAC header includes at least one MAC subheader and a subheader for D2D communication; (Figure 11 and [0163], discloses the MAC header further comprising D2D communication destination identifier and D2D communication source identification information (i.e. subheader for D2D communication) and MAC sub-headers corresponding to MAC SDU 1-N (i.e. at least one MAC subheader) and 
wherein the subheader for D2D communication comprises a source field indicating an identity of a source and a destination field indicating an identity of a destination. (Figure 11 and [0163], discloses the MAC header further comprising D2D 

Zhao does not explicitly teach wherein the subheader for D2D communication comprises a version field indicating a version of a format of the MAC PDU, wherein in case that one-byte padding or two-byte padding is required, the at least one MAC subheader includes one or two MAC subheader corresponding to padding, and wherein the one or two MAC subheader corresponding to padding comprises a logical channel identifier (LCID) field, and is placed after the subheader for D2D communication and before any other MAC subheader.
However, in a similar field of endeavor, Lee discloses in [0014]-[0015], a UE receiving a sidelink grant from a base station for communicating with a receive UE directly. The UE checks the size of the received grant, and transmits a MAC PDU.  Preferably, the minimum size of MAC PDU includes 6 bytes of sidelink-shared channel (SL-SCH) MAC subheader, 2 bytes of MAC subheader, and 1 byte of RLC subheader. [0126], further discloses In ProSe communication, in MAC, the SL-SCH subheader consists of the seven header fields V/R/R/R/R/SRC/DST, which are total 6 bytes, and in RLC, only RLC UM is used.  [0128]-[0130], further discloses a MAC PDU consists of a MAC header, zero or more MAC SDU, zero or more MAC CE, and optional padding.  A MAC PDU subheader consists of one SL-SCH subheader (i.e. D2D subheader) and one or more MAC PDU subheaders. Figure 13E and [0146]-[0148], illustrates a SL-SCH MAC subheader including a MAC PDU format version number field (i.e. information on a version of a format of the MAC PDU), a SRC field that identifies the sender of the data 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zhao to include the above limitations as suggested by Lee, as ProSe direct communication allows for direct communication between devices in a near distance and lessens the load of the network, as indicated in [0070] of Lee.

Regarding Claim 2, Zhao/Lee teaches The method of claim 1, wherein Zhao further teaches the source field includes an identifier (ID) of the electronic device. (Figure 11 and [0163], discloses the MAC header further comprising D2D communication source identification information)

Regarding Claim 3, Zhao/Lee teaches The method of claim 1, wherein Zhao further teaches the destination field includes an ID of another electronic device or an ID of an electronic device group. (Figure 11 and [0163], discloses the MAC header further comprising D2D communication destination identifier (e.g., a group ID))

 The method of claim 1, wherein Zhao further teaches the subheader for D2D communication is placed ahead of the at least one MAC subheader in the MAC header. (Figure 11 illustrates D2D source and destination identifiers before the MAC sub-headers)


Regarding Claim 6, Zhao teaches A method for device to device (D2D) communication by an electronic device, the method comprising: ([0044], discloses D2D communication receiving devices)
receiving a medium access control (MAC) protocol data unit (PDU) including at least one MAC service data unit (SDU) and an MAC header over a channel for D2D communication, and processing the received MAC PDU,  ([0064]-[0066], discloses determining D2D communication destinations corresponding to a transmitting UE, allocating corresponding resources for reach D2D communication destination, generating for the resources corresponding to each D2D communication destination a media Access Control Protocol Data Unit (MAC PDU) corresponding to the D2D communication destination, and to transmit the MAC PDU over the resources corresponding to the D2D communication destination (i.e. receiving). Examiner notes that the receiving end must process the MAC PDU packet in order to access the MAC SDU. Figure 11 and [0163], illustrates a MAC PDU comprising a MAC header and MAC SDUs 1-N (i.e. at least one MAC SDU))
wherein the MAC header includes at least one MAC subheader and a subheader for D2D communication; (Figure 11 and [0163], discloses the MAC  
wherein the subheader for D2D communication comprises a source field indicating an identity of a source and a destination field indicating an identity of a destination. (Figure 11 and [0163], discloses the MAC header further comprising D2D communication destination identifier and D2D communication source identification information (i.e. subheader for D2D communication))

Zhao does not explicitly teach wherein the subheader for D2D communication comprises a version field indicating a version of a format of the MAC PDU, wherein in case that one-byte padding or two-byte padding is required, the at least one MAC subheader includes one or two MAC subheader corresponding to padding, and wherein the one or two MAC subheader corresponding to padding comprises a logical channel identifier (LCID) field, and is placed after the subheader for D2D communication and before any other MAC subheader.
However, in a similar field of endeavor, Lee discloses in [0014]-[0015], a UE receiving a sidelink grant from a base station for communicating with a receive UE directly. The UE checks the size of the received grant, and transmits a MAC PDU.  Preferably, the minimum size of MAC PDU includes 6 bytes of sidelink-shared channel (SL-SCH) MAC subheader, 2 bytes of MAC subheader, and 1 byte of RLC subheader. [0126], further discloses In ProSe communication, in MAC, the SL-SCH subheader 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zhao to include the above limitations as suggested by Lee, as ProSe direct communication allows for direct communication between devices in a near distance and lessens the load of the network, as indicated in [0070] of Lee.
Claims 7-9 are rejected for having similar limitations as claims 2-4, except the claims are in method format (receiving aspect).


 An electronic device for device to device (D2D) communication, the electronic device comprising: ([0062], discloses an apparatus for transmitting data in device to device communication)
a transceiver; and at least one processor coupled to the transceiver, wherein the at least one processor is configured to:  (Figure 12 and [0066], discloses a processing module for generating and transmitting (i.e. transceiver) MAC PDU over resources corresponding to the D2D communication destination)
identify a medium access control (MAC) protocol data unit (PDU) including at least one MAC service data unit (SDU) and a MAC header, and transmit the MAC PDU over a channel for D2D communication, ([0064]-[0066], discloses determining D2D communication destinations corresponding to a transmitting UE, allocating corresponding resources for reach D2D communication destination, generating for the resources corresponding to each D2D communication destination a media Access Control Protocol Data Unit (MAC PDU) corresponding to the D2D communication destination, and to transmit the MAC PDU over the resources corresponding to the D2D communication destination. Figure 11 and [0163], illustrates a MAC PDU comprising a MAC header and MAC SDUs 1-N (i.e. at least one MAC SDU))
wherein the MAC header includes at least one MAC subheader and a subheader for D2D communication; (Figure 11 and [0163], discloses the MAC header further comprising D2D communication destination identifier and D2D communication source identification information (i.e. subheader for D2D communication) and MAC sub-headers corresponding to MAC SDU 1-N (i.e. at least one MAC subheader) 
wherein the subheader for D2D communication comprises a source field indicating an identity of a source, and a destination field indicating an identity of a destination. (Figure 11 and [0163], discloses the MAC header further comprising D2D communication destination identifier and D2D communication source identification information (i.e. subheader for D2D communication))
Zhao does not explicitly teach wherein the subheader for D2D communication comprises a version field indicating a version of a format of the MAC PDU, wherein in case that one-byte padding or two-byte padding is required, the at least one MAC subheader includes one or two MAC subheader corresponding to padding, and wherein the one or two MAC subheader corresponding to padding comprises a logical channel identifier (LCID) field, and is placed after the subheader for D2D communication and before any other MAC subheader.
However, in a similar field of endeavor, Lee discloses in [0014]-[0015], a UE receiving a sidelink grant from a base station for communicating with a receive UE directly. The UE checks the size of the received grant, and transmits a MAC PDU.  Preferably, the minimum size of MAC PDU includes 6 bytes of sidelink-shared channel (SL-SCH) MAC subheader, 2 bytes of MAC subheader, and 1 byte of RLC subheader. [0126], further discloses In ProSe communication, in MAC, the SL-SCH subheader consists of the seven header fields V/R/R/R/R/SRC/DST, which are total 6 bytes, and in RLC, only RLC UM is used.  [0128]-[0130], further discloses a MAC PDU consists of a MAC header, zero or more MAC SDU, zero or more MAC CE, and optional padding.  A MAC PDU subheader consists of one SL-SCH subheader (i.e. D2D subheader) and one or more MAC PDU subheaders. Figure 13E and [0146]-[0148], illustrates a SL-SCH 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zhao to include the above limitations as suggested by Lee, as ProSe direct communication allows for direct communication between devices in a near distance and lessens the load of the network, as indicated in [0070] of Lee.

Claims 12-14 are rejected for having similar limitations as claims 2-4, except the claims are in device format (transmitting aspect).

Regarding Claim 16, Zhao teaches An electronic device for device to device (D2D) communication the electronic device comprising: ([0044], discloses D2D communication receiving devices)
a transceiver; ([0044], discloses D2D communication receiving devices) and at least one processor coupled to the transceiver, wherein the at least one processor is configured to:  (Figure 12, illustrates processing module)
receive a medium access control (MAC) protocol data unit (PDU) including at least one MAC service data unit (SDU) and a MAC header over a channel for D2D communication, and process the received MAC PDU, ([0064]-[0066], discloses determining D2D communication destinations corresponding to a transmitting UE, allocating corresponding resources for reach D2D communication destination, generating for the resources corresponding to each D2D communication destination a media Access Control Protocol Data Unit (MAC PDU) corresponding to the D2D communication destination, and to transmit the MAC PDU over the resources corresponding to the D2D communication destination (i.e. receiving). Examiner notes that the receiving end must process the MAC PDU packet in order to access the MAC SDU. Figure 11 and [0163], illustrates a MAC PDU comprising a MAC header and MAC SDUs 1-N (i.e. at least one MAC SDU)) 
wherein the MAC header includes at least one MAC subheader and a subheader for D2D communication, (Figure 11 and [0163], discloses the MAC header further comprising D2D communication destination identifier and D2D communication source identification information (i.e. subheader for D2D communication) and MAC sub-headers corresponding to MAC SDU 1-N (i.e. at least one MAC subheader)  
wherein the subheader for D2D communication comprises a source field indicating an identity of a source, and a destination field indicating an identity of a destination. (Figure 11 and [0163], discloses the MAC header further comprising D2D communication destination identifier and D2D communication source identification information (i.e. subheader for D2D communication))
 wherein the subheader for D2D communication comprises a version field indicating a version of a format of the MAC PDU, wherein in case that one-byte padding or two-byte padding is required, the at least one MAC subheader includes one or two MAC subheader corresponding to padding, and wherein the one or two MAC subheader corresponding to padding comprises a logical channel identifier (LCID) field, and is placed after the subheader for D2D communication and before any other MAC subheader.
However, in a similar field of endeavor, Lee discloses in [0014]-[0015], a UE receiving a sidelink grant from a base station for communicating with a receive UE directly. The UE checks the size of the received grant, and transmits a MAC PDU.  Preferably, the minimum size of MAC PDU includes 6 bytes of sidelink-shared channel (SL-SCH) MAC subheader, 2 bytes of MAC subheader, and 1 byte of RLC subheader. [0126], further discloses In ProSe communication, in MAC, the SL-SCH subheader consists of the seven header fields V/R/R/R/R/SRC/DST, which are total 6 bytes, and in RLC, only RLC UM is used.  [0128]-[0130], further discloses a MAC PDU consists of a MAC header, zero or more MAC SDU, zero or more MAC CE, and optional padding.  A MAC PDU subheader consists of one SL-SCH subheader (i.e. D2D subheader) and one or more MAC PDU subheaders. Figure 13E and [0146]-[0148], illustrates a SL-SCH MAC subheader including a MAC PDU format version number field (i.e. information on a version of a format of the MAC PDU), a SRC field that identifies the sender of the data in sidelink ProSe Direct Communication and a DST field that identifies the target of the data in sidelink ProSe Direct Communication.  [0132], further discloses A MAC PDU subheader corresponding to padding consists of the four header fields R/R/E/LCID. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zhao to include the above limitations as suggested by Lee, as ProSe direct communication allows for direct communication between devices in a near distance and lessens the load of the network, as indicated in [0070] of Lee.

Claims 16-19 are rejected for having similar limitations as claims 2-4, except the claims are in device format (receiving aspect).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0019893 A1 to Zhao et al. directed to a format of a MAC sub-header, including D2D padding BSR in between D2D subheader and MAC subheaders.
US 2017/0013497 A1 to Lee et al., directed to inclusion of D2D header into MAC PDU and general padding procedures.
US 2016/0302248 to Yi et al., directed configuration of a MAC PDU for D2D communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENKEY VAN/          Primary Examiner, Art Unit 2477